            Case 2:20-cv-05656-JS Document 6 Filed 12/01/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMONT ROLAND BODDY,                        :
    Plaintiff,                              :
                                            :
       v.                                   :       CIVIL ACTION NO. 20-CV-5656
                                            :
JENNIFER SIMMONS, et al.,                   :
     Defendants.                            :

                                            ORDER

       AND NOW, this 1st day of December, 2020, upon consideration of Defendant Lamont

Roland Boddy’s Application to Proceed In Forma Pauperis (ECF No. 1) and his pro se

Complaint (ECF No. 2), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED WITHOUT PREJUDICE for lack of subject matter

            jurisdiction for the reasons in the Court’s Memorandum.

       4. The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:


                                             /s/ Juan R. Sánchez
                                            JUAN R. SÁNCHEZ, C.J..
